     Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 1 of 45 PageID #: 1



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF DELAWARE

YOU MAP, INC.,                                  Civil Case No.:

        Plaintiff,

v.

SNAP INC., ZENLY S.A.S., ZENLY
INC., EVAN SPIEGEL, ANTOINE
MARTIN, ALEXIS BONILLO,
ALEXANDRE BERNARD, NICOLAS
DANCIE, NOE LOTERMAN, NICOLAS
FALLOURD, JONATHAN ETAIX,
CHRISTOPHE KEREBEL and ROY
MARMLESTEIN

        Defendants.                             January 31, 2020

                                        COMPLAINT

        The plaintiff, You Map, Inc. (“Plaintiff” or “YouMap”), by and through its undersigned

counsel, hereby complains of Defendants Snap Inc. (“Snap”), Zenly SAS, Zenly Inc. (together

with Zenly S.A.S., “Zenly”), Evan Spiegel, Antoine Martin, Alexis Bonillo, Alexandre Bernard,

Nicolas Dancie, Noe Loterman, Nicolas Fallourd, Jonathan Etaix, Christophe Kerebel and Roy

Marmlestein (collectively, the “Defendants”), as follows:

                                               I.

                               PRELIMINARY STATEMENT

        1.      YouMap’s founder, Stephen Constantinides, invested a significant amount of

capital into YouMap over the past several years to create the novel, cutting-edge, location-based

social media and mapping trade secrets that are embedded within its mobile application,

YOUMAP (“YOUMAP”).
  Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 2 of 45 PageID #: 2



       2.      While YouMap was refining those trade secrets in late 2016 in advance of

YOUMAP’s public release in July 2017, Snap and Zenly, along with the other Defendants,

colluded to steal, and then eventually stole, YouMap’s technologies that each was then missing

from its respective social media and mapping applications, namely SNAPCHAT and ZENLY.

       3.      After stealing YouMap’s technologies, Snap and Zenly incorporated the stolen

technology into their respective applications. They, then, knowing from YouMap’s social media

releases and other publicity, that YouMap was set to release YOUMAP, rushed it into the

market, beating YouMap’s release of YOUMAP by several days. With that, Snap and Zenly

obtained a tremendous head start over YouMap, damaging YouMap in the process and otherwise

gaining market share, steering public sentiment in their favor on YouMap’s vision and

technology, and misappropriating goodwill and critical acclaim by telling the market Snap and

Zenly had developed the technologies they stole from YouMap.

       4.      Back in or about 2011, Zenly had begun development of Alert.Us, an application

geared for parents to track their “loved ones” whereabouts, as depicted in Figure 1, below:

                                          FIGURE 1:




                                                2
  Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 3 of 45 PageID #: 3



         5.   Eventually released in or about 2012 under the name “Alert.Us,” it was an

abysmal failure. After recognizing Alert.Us would never have commercial success, Zenly went

back to the drawing board. Having realizing their strategy of marketing to parents a technology

to geographically locate their kids was failing, in June 2014, it rebranded Alert.Us into ZENLY,

and then started an advertising campaign under its new moniker with a goal of organically

growing its user base, the rebranding of which before February 2017 is set forth in Figure 2,

below:

                                          FIGURE 2:

                                            ZENLY




At its core, ZENLY remained a mobile application to locate people, it did not have any

functionality to display semantic information. Still unhappy with its growth in 2014 and 2015,

Zenly decided it needed more capital for its operations. So, it raised, in just 28 days ending in




                                               3
  Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 4 of 45 PageID #: 4



September 2016, $25,500,000, a majority of which was by Benchmark Capital. That was in

addition to the $11,200,000 raised in 2015. .

       6.      Although the more than $33,000,000 of investment was important to Zenly,

nothing became more precious to Zenly’s future than Benchmark Capital’s relationship with

Snap. By the time Benchmark Capital invested in Zenly, Snap had been internally developing a

module for SNAPCHAT called “Snap Map.” That module was supposed to provide

SNAPCHAT’s users with the functionality of YOUMAP and ZENLY by geolocating

SNAPCHAT’s users “snaps” –– a micro-communication feature between SNAPCHAT’s user’s

contacts. However, Snap Map had not been developed to Mr. Spiegel’s satisfaction, so he

directed Snap to investigate the market to purchase the technology its own developers were

unable to perfect.

       7.      During the relevant period, Benchmark Capital was a significant shareholder of

Zenly and Snap. In addition to the $22,500,000 invested in Zenly, Benchmark Capital purchased

more than 120 million shares of Snap’s stock. For context, Benchmark Capital’s stockholdings in

Snap were valued at over $2,900,000,000, based on Snap’s March 2, 2017 opening market price

in its initial public offering on the New York Stock Exchange.

       8.      As one of Snap’s largest investors, Benchmark Capital had the right to, and did,

elect a director to Snap’s board of directors each year from 2012 up through 2018. That designee

was Mitch Lasky, who served thereon during that period.

       9.      Overlapping Benchmark Capital’s right to appoint at least one Snap director is

Benchmark Capital’s right to appoint at least one director to Zenly’s board of directors. In or

about September 2016, Benchmark Capital did elect one of its partners, Peter Fenton, to Zenly’s




                                                4
  Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 5 of 45 PageID #: 5



board of directors, who held such directorship until, upon information and belief, Snap’s

acquisition of Zenly in spring of 2017.

        10.     To be clear, Mr. Fenton and Mr. Lasky, long-standing partners, colleagues and

friends at Benchmark Capital, were respectively sitting at the same time on the boards of Zenly

and Snap.

        11.     Recognizing the value of Benchmark Capital’s incestuous relationship with Snap

and Zenly, Mr. Fenton said, in September 2016, “Being able to see where your friends are and

who they are with opens up a world of product opportunities, which if executed successfully will

lead to one of the iconic companies of our lifetime.” With that quote, Mr. Fenton was mapping

out Benchmark Capital’s strategy to cause Zenly and Snap to enter into a purchase and sale

transaction so that Benchmark Capital could garner an accretive return on its investment. In other

words, in or around September 2016, Benchmark Capital’s representatives, Mr. Fenton and Mr.

Lasky, were conspiring with Snap and Zenly, and their respective representatives, which

includes some or all of the individual Defendants, to broker a deal between Snap and Zenly. If

successfully brokered (which it was), Benchmark Capital would reap hundreds of millions, if not

billions, of dollars in return on its investment.

        12.     Mr. Fenton had a more difficult job, though. He had to ensure Zenly’s intellectual

property, which included ZENLY, was sufficiently valuable to and compatible with Snap’s

SNAPCHAT. That is because Snap was conducting its initial public offering within six months

of Benchmark Capital’s investment in Zenly, and Mr. Fenton knew Benchmark Capital had more

risk (and a greater return) in Snap than with Zenly. Put another way, Mr. Fenton was not

incentivized to broker a sale between Zenly and Snap that could result in a technology, publicity

or financial nightmare.




                                                    5
  Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 6 of 45 PageID #: 6



       13.     Having insiders at Zenly and Snap, Benchmark Capital was best positioned, and

financially incentivized, to make Zenly or its assets appear attractive for Snap to buy. Both Snap

and Zenly would benefit, and eventually did benefit, from such a transaction. But, Zenly was

aware it was missing a vital piece of technology for ZENLY. It had been unable to revolutionize

ZENLY, which was built on stale technology. Nor did Zenly have the necessary market traction

for Snap to be interested in buying Zenly’s assets or equity. Zenly knew it needed to improve

ZENLY’s technology, before any sale could be brokered.

       14.     In 2016, Zenly became aware of YouMap’s beta testing of YOUMAP (the “Beta

Testing”). Antoine Martin, a co-founder and the President of Zenly, told YouMap in an email on

November 16, 2016 that Zenly and its “whole team” had been following YouMap’s “work for a

few years” and they “are all big fans of the stuff you did with National Geographic & now

YouMap.”

       15.     Using their fandom of YouMap as a façade to gain access to the Beta Testing, Mr.

Martin then confessed that ZENLY’S mapping technology was a critical issue for Zenly and that

Zenly would “LOVE to get to test [YouMap’s] beta out.” Having admitted to Zenly’s nefarious

motive, Mr. Martin continued: gaining access to the Beta Testing “would make [Zenly’s] product

design & maps team ultra happy if you say yes!” YouMap did not respond to, nor was it made

aware of during the relevant period, that email.

       16.     A reason why Mr. Martin adamantly sought access to the Beta Testing is because,

during the November 2016 period, Zenly was in the midst of working on a “totally redesigned”

ZENLY, so that, according to the Defendants’ plan, Mr. Fenton and Mr. Lasky could broker a

deal between Snap and Zenly. ZENLY had to be “totally redesigned” because it was behind the




                                                   6
  Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 7 of 45 PageID #: 7



technology curve. Thus, Zenly needed, and desperately sought, access to the Beta Testing to steal

new technology.

       17.     What is more corroborative of the Defendants’ plan is that Zenly and its

representatives had met with Snap and its representatives on, or in the days leading up to,

November 15, 2016, to discuss YouMap, YouMap’s technologies, the Beta Testing and/or

updating the technologies in ZENLY. For example, Mr. Fallourd tweeted on November 15,

2016, a picture of Snap’s Spectacles –– before they were available for online purchase –– against

a backdrop picture of “Zenly,” captioned: “Guess what’s happened today?” including hashtags

of, among others, #snapchat #zenly #app #tech #fomo. What happened on November 15, 2016,

is that Zenly and Snap solidified their plan to steal YouMap’s technologies. Then, on the next

day, November 16, 2016, Mr. Martin –– without coincidence, but, rather, in furtherance of the

Defendants’ plan – sent his email to YouMap, desperately trying to win over YouMap with

glowing accolades and praise.

       18.     After that, various representatives of Zenly requested access to the Beta Testing,

including Zenly’s officers and directors. While some of Zenly’s representatives initially

requested access to the Beta Testing disclosing their affiliation to Zenly, others did not. That is

because YouMap refused to grant access to any individual affiliated with a YouMap competitor,

such as Zenly, and directed its service provider for the Beta Testing not to include any YouMap

competitors in the Beta Testing. So, instead, Zenly representatives, who had initially sought

invitation in November 2016, concealed their affiliation with Zenly by seeking to register or re-

register in January or February 2017 for the Beta Testing using their private email addresses or

an alias. Unbeknownst to YouMap, its service provider for the Beta Testing granted access for

the Beta Testing to certain Defendants without YouMap’s advance consent.




                                                7
  Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 8 of 45 PageID #: 8



        19.     Before gaining access to the Beta Testing, however, all participants, including

those affiliated with Zenly, were required to, and did, agree to various terms and conditions,

including confidentiality, non-use and nondisclosure obligations.

        20.     Using YouMap’s confidential information and trade secrets in an unauthorized

and unlawful manner, Zenly vastly improved ZENLY’S technology and then sold it to Snap for

approximately $213,000,000 in or about May 2017, as set forth in Snap’s SEC filings publicly

available on the SEC’s EDGAR system (the “Zenly/Snap Deal”). Afterwards, Snap and Zenly

were aware YouMap was intending to publicly release YOUMAP. So, Zenly and Snap engaged

in an Homeric effort to integrate the stolen technologies into their respective mobile applications

before YouMap could beat them into the market with its release of YOUMAP.

        21.     Zenly and Snap would not have consummated the Zenly/Snap Deal without

having first stolen YouMap’s confidential information and trade secrets, and then incorporating

it into ZENLY and then, ultimately, into SNAPCHAT.

        22.     As a direct and proximate cause of the Defendants’ unlawful conduct, YouMap

has suffered, and continues to suffer, substantial injuries.

                                                    II.

                                   JURISDICTION AND VENUE

        23.     This Court has federal question subject matter jurisdiction under 28 U.S.C. § 1331

as this action arises under The Defend Trade Secrets Act of 2016, 18 U.S.C. § 1836.

        24.     Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(2) as a

substantial part of the events or omissions giving rise to the claim occurred, or a substantial part

of property that is the subject of the action is situated, in this judicial district.




                                                     8
  Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 9 of 45 PageID #: 9



                                                 III.

                                             PARTIES

        25.     Plaintiff You Map Inc. is a Delaware corporation having its principal place of

business in New York, NY.

        26.     Defendant Snap Inc. is a Delaware corporation with a registered office care of

Corporation Service Company, 251 Little Falls Dr., Wilmington, DE 19808, and is registered as

a foreign business corporation in New York maintaining a registered office, and appointing a

registered agent in New York, care of Corporation Service Company, 80 State St., Albany,

NY12207-2543. Snap conducts substantial business in, and generates a significant amount of

revenue from citizens and residents of, New York from its offices at 229 W. 43rd St., New York,

NY. Snap has entered and continues to enter into contracts and agreements with citizens and

residents of New York.

        27.     Defendant Zenly S.A.S. is a French limited liability company by shares with at 4-

6 Passage Louis Philippe 75011 Paris – France.

        28.     Defendant Zenly Inc. is a Delaware corporation with a registered office care of

The Company Corporation, 251 Little Falls Dr., Wilmington, DE 19808.

        29.     Defendant Evan Spiegel is a natural person residing in California, maintaining an

address care of Snap, 2772 Donald Douglas Loop North, Santa Monica, California 90405.

        30.     Defendant Antoine Martin is a natural person residing, upon information and

belief, in California.

        31.     Defendant Alexis Bonillo is a natural person residing, upon information and

belief, in California, and was at all relevant times a co-founder, officer and director of Zenly.




                                                  9
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 10 of 45 PageID #: 10



       32.     Defendant Alexandre Bernard is a natural person residing, upon information and

belief, in Paris, France, and was at all relevant times a co-founder, officer and director of Zenly.

       33.     Defendant Nicolas Dancie is a natural person residing, upon information and

belief, in Paris, France, and was at all relevant times the Chief Experience Officer of Zenly.

       34.     Defendant Noe Loterman is a natural person residing, upon information and

belief, in California, and was at all relevant times a member of Zenly’s growth team.

       35.     Defendant Nicolas Fallourd is a natural person residing, upon information and

belief, in Paris, France, and was at all relevant times a member of Zenly’s Senior Product

Designer and Product Manager.

       36.     Defendant Jonathan Etaix is a natural person residing, upon information and

belief, in Paris, France, and was at all relevant times a a front-end developer for Zenly.

       37.     Defendant Christophe Kerebel is a natural person residing, upon information and

belief, in California, and was at all relevant times a Product Designer at Zenly.

       38.     Defendant Roy Marmlestein is a natural person residing, upon information and

belief, in New York, NY, and was at all relevant times an iOS Developer at Zenly.

       39.     Each of the defendants were the agents, servants, employees and co-conspirators

of their co-defendants, and while performing the acts hereinafter alleged, were acting within the

course, scope and extent of their agency and employment, in furtherance of the alleged

conspiratorial goals, and were acting with the permission, consent and ratification of their co-

defendants.




                                                 10
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 11 of 45 PageID #: 11



                                              IV.

                                  BACKGROUND FACTS

A.      YOUMAP AND YOUMAP’S VISION

        40.     YouMap’s primary line of business is to furnish YOUMAP for use by its users

and the public. It was available for download on Apple Inc.’s App Store. YOUMAP (i) provides

a geospatial, social map connecting users to the world around them through online social

networks and (ii) enables users to share and view information describing the geographic location

of various interests.

        41.     It took several years for Mr. Constantinides to build YOUMAP according to his

vision – but with Zenly’s snap of a few computer buttons, Mr. Constantinides’s hard work and

Trade Secrets (defined below) were stolen by Defendants in a matter of minutes. One of his main

goals for YOUMAP was to allow users to quickly ascertain (i) what was happening in a

particular area and (ii) the emotive context behind what was happening, and then to provide a

vast array of information not easily visualized by other social-media platforms. This is why

YouMap calls YOUMAP: an “atlas” of human events.

        42.     In sum, YOUMAP revolutionized the nature of the data displayed on a real-time

map by creating a medium to communicate spatial data on real-time maps. In other words,

YOUMAP provides users with the platform to identify the location, such as whether the user is

or intends to go, and – at the same time – allows that user to see what is happening in that

location––and remain connected to developments therein.

B.      YOUMAP EXPANDS THE USE-CASE OF REAL-TIME MAPS

        43.     In 2015, Mr. Constantinides wanted to build a new kind of social platform he

called a “real-time social and emotional mapping system” enabling the visualization of data not
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 12 of 45 PageID #: 12



generally visualized in other social platforms. This system went beyond the state of the art at the

time which did not adequately relay the semantic meaning of information at higher zoom levels,

without further clicking on the information to reveal it.

       44.     To do that in YOUMAP, users can join already-created communities or form user

created communities to drive action on social and personal matters relevant to the user and/or the

user’s community, such as identifying the best local nightlife scene or providing relevant

information on the scale and scope of public demonstration or protests.

       45.     It also allows users to collaborate with other users to create engagement on social

or public matters. YOUMAP was developed to provide users with the tools to publicize what is

happening at various events. For example, if a surfer-user wants to know real-time surf

conditions at a particular beach, the surfer-user would use YOUMAP to review what other

surfer-users at such beach were reporting on those conditions in YOUMAP. Other use cases

entail sharing real-time ratings or reviews on restaurants, coffee houses or literally any other

social club. YOUMAP is intended to drive user engagement for local, regional, national and

worldwide events.

C.     YOUMAP’S ADAPTIVE VISUALIZATION SYSTEM

       46.     YOUMAP’s novel technologies deliver content through a revolutionary

visualization system that overcomes multiple practical limitations of running a social network on

a small map running on a small mobile phone screen. YOUMAP had to be built, and was built,

to display a vast amount of visual content on a mobile phone screen, all the while maintaining

legible and relevant, semantical information at all possible zoom levels on a map.

       47.     With YOUMAP, Mr. Constantinides solved the industry-wide problems of how to

prevent content and information from becoming too busy and overlapping on a mobile phone




                                                 12
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 13 of 45 PageID #: 13



screen, how to deliver content and information in legible format, how to maintain semantic cues

at high-zoom levels where mobile-phone screen space becomes less available, and how to

prioritize information-order in terms of unique user relevance.

       48.      For example, at the time Mr. Constantinides started to consider a solution for

those issues, the predominant method of depicting consolidated content on a map was with “map

markers,” which are depicted by the circles with numbers in Figure 3, below. Those figures

identify the number of content-events for that spatial area. To Mr. Constantinides, using already-

existing technology was not an option because YOUMAP would be unable to communicate the

contextual and relevant explanation of what was behind those map markers. In other words, the

map marker portrayed only a content-concentration number and otherwise lacked qualitative

significance:

                                           FIGURE 3:




       49.      This inferior method to display content concentrations was predominantly used by

other social-media networks, including, upon information and belief, in the Snap Map module.

As set forth below, in Figure 4, other social-media networks hid information behind the content-

concentration numbers, such that the only information that was conveyed was the number of



                                                13
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 14 of 45 PageID #: 14



event –– but not any relevant context. So, a user had no way to determine the relevance of the

content concentration, other than by clicking on the content-concentration number. For example,

on Periscope, the content-concentration numbers prevented a user from understanding the

semantic data underlying the content-concentration number, as depicted in Figure 4, below:

                                         FIGURE 4:




       50.    Similarly, Foursquare used similar technology as reflected in Figure 5, below,

which shows only the content-concentration of relevant businesses without revealing semantic

data underlying the content concentration number:




                                              14
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 15 of 45 PageID #: 15



                                           FIGURE 5:




       51.     So, instead of using a superficial content-concentration technology, Mr.

Constantinides built a system for adaptive visualization of relevant content through intelligently-

detailed previews of a subset of the total post at any given zoom or pan level. That system

utilizes ephemeral “post bubbles” – a form of biomimicry of the natural physics of bubbles in

nature. His vision, ultimately incorporated into YOUMAP, was for those bubbles to pop in and

out adaptively as a user zooms and pans in order to preview posted, relevant content. Unlike the

stale technology, YouMap’s bubbles provided users with semantic information without the need

for opening each individual social post.

       52.     In YOUMAP, Mr. Constantinides’s system prevents overlapping, crowding

bubbles (which was the inferior technology used by Zenly before it stole YouMap’s technologies)

and displays enough bubbles only as can be comprehended intelligently on a user’s screen at any

given time.

       53.     These bubbles may expand even further, like flags unfurling to show even fuller

content if the screen space is available. They do not overlap, which is a critical feature.
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 16 of 45 PageID #: 16



YOUMAP is able to detect the available screen space and then display only content previews

that the screen can handle at a given screen axis. Furthermore, the bubbles themselves can move,

so if the map is panned left, the bubble may move slightly to the left beforehand.

       54.     A second important part of YouMap’s system is density aggregation technology.

Without density visualization acting as a guide, the user would not know where more content

would be visually displayed. So, it is in combination that the post bubbles and heat maps gain

their power to provide a user experience that was not in existence before YOUMAP. This is

important, not because YouMap invented heat maps, but because YOUMAP combined and

integrated the functionality of the density visualization and the adaptive bubbles: the first

providing the guide to browse content, and the second intelligently displaying that content so the

user did not have to click again to understand whether the content is relevant. Figure 6, below,

shows YOUMAP:

                                           FIGURE 6:




                                                16
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 17 of 45 PageID #: 17



       55.     Figure 7, below, identifies the technology misappropriated by the Defendants and

then incorporated into SNAPCHAT. For the avoidance of any doubt, SNAPCHAT did not have a

mapping feature until the Zenly/Snap Deal. Yet, right out the gate, SNAPCHAT used the form of

density visualization developed by YouMap to guide users to where more “ post bubbles” may

be located. Both then display more semantic information without clicking further to display

information therein, using zoom itself as a tool for providing more information:

                                          FIGURE 7:

                  YOUMAP                                       SNAPCHAT




D.     YOUMAP’S RANKING AND RELEVANCY SYSTEM

       56.     Next, YouMap revolutionized a solution to another issue: how to provide relevant

content even more digestible on the limited space of a mobile phone screen.




                                               17
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 18 of 45 PageID #: 18



       57.     While various social media platforms may provide users with trending topics

(e.g., Reddit, Facebook, Twitter), YouMap’s technology focuses on how a social media platform

can communicate and operate relevant information on a real-time map. To contrast, other social-

media platforms utilize an initial page that displays trending posts or posts that generate a higher

relevance value than other posts. YOUMAP’s technology, on the other hand, functionally

displays relevant content or content that may otherwise have a higher value than other posts

depending on the user’s zooming or panning activity, such that YOUMAP may intelligently

display content having higher micro-relevance than lower macro-relevance as the user zooms or

pans into geospatial regions on the map.

       58.     Whereas other social-media platforms’ algorithm solution is fairly simple: rank

content based on predefined relevance levels, such as on upvotes or time, and then list the

highest-ranking relevance post in first position with less relevant content following thereafter.

YouMap’s technology does not randomly display bubbles simply due to zooming or panning

activity on the map. In contrast, YouMap attaches the zoom level at which the bubbles appear

through a passive retrieval method dependent on both macro- and micro-relevance analysis.

       59.     Additionally, Mr. Constantinides changed the way maps were to be used on

social-media networks. Historically, a map functioned as an identifier of location. YouMap

expands the use-case by showing users what is happening – in real time – in a particular location,

as depicted in Figure 8, below:

                                           FIGURE 8:




                                                18
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 19 of 45 PageID #: 19


                                          YouMap - What’s going on ?
                           1                        2                         3                     4
                                            What’s going on ?                                  And your Thoughts
                      Share your World.                                 Express Your Context
                                            Share your observations.                           to the homan atlas.




E.     YOUMAP’S DEVELOPMENT

       60.     YOUMAP was developed by YouMap with internal and external software,

technology and infrastructure developers over the last several years. Those professionals were

subject to confidential, non-disclosure and non-use obligations with respect to YouMap’s non-

public, proprietary and confidential intellectual property and trade secrets. Upon the

development of any intellectual property, those professionals assigned sufficient right, title or

interest to YouMap.

       61.     Some of the technology used in YOUMAP, such as the map underlayment, is

pulled by application programming interfaces (“API”) from technology services or libraries of

other providers.

       62.     YouMap connects its Mobile App to the mapping libraries of MapBox, Inc.

(“MapBox”) through an API. In general, MapBox offers mapping and located-based solutions

for development and mobile applications. YouMap has a license from MapBox to use its

mapping technology in YOUMAP (the “map underlayment”).

       63.     YouMap connects to MapBox’s mapping libraries so that it would not have had to

incur the additional time and expense of independently developing a separate mapping

technology or otherwise independently granularly mapping the world.


                                                                   19
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 20 of 45 PageID #: 20



       64.     YOUMAP’s user-interface (the “UI”) is built on the map underlayment. See e.g.,

Exhibit 1. The map underlayment displays information traditionally seen on maps, such as streets

and towns. It also identifies businesses, vendors and other landmarks, such as restaurants,

coffeehouses, bars, events, attractions, hotels, parks, museums and theatres. The map

underlayment is owned by, upon information or belief, MapBox or its licensors; it is not owned

by YouMap.

       65.     The UI is critical to create an immersive user and location-based experience. A

competitive advantage of YOUMAP is the capability to create sub-environment or sub-

communities on the UI.

       66.     For example, if a group of friends attends an event at a neighborhood social club,

they could create on the map underlayment a sub-community for that club identifying whether

the club’s scene is trendy enough for others to attend. In its narrowest sense, the UI allows users

to provide real-time micro reviews or information about a particular experience at a certain

geographic location. The UI’s real-time micro-review functionality harnesses and facilitates user

interaction on daily basis. As user engagement grows, YOUMAP becomes the go-to source for

real-time information on user-created environments and communities, along with more public

environments and communities, such as political demonstrations and protests.

       67.     The UI allows a user to create environment and communities visually displayed

on the UI using, what YouMap calls, MapMojis (“MapMoji”). A MapMoji is an icon layer

symbolizing an environment, community or mood on the UI further functionalized through a

corresponding text box allowing a user to describe the environment, community or mood.




                                                20
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 21 of 45 PageID #: 21



      68.    For example, the following screenshot in Figure 9 features a MapMoji, which is

depicted through the combination of the icon of the swimmer communicating in a chat box a

“Swimming          Spot!”        for         other         users        to         explore:




                                           21
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 22 of 45 PageID #: 22



                                         FIGURE 9:




       69.    YOUMAP offers many MapMojis for its users to contextually and symbolically

communicate subjective, emotive and semantic information over a map interface.

F.     BETA TESTING

       70.    In the summer of 2016, YouMap initiated the Beta Testing of YOUMAP. The

Beta Testing was hosted through Apple’s beta testing tool “TestFlight", through which a beta

version of YOUMAP was available for download and use by participants who accepted the terms

and conditions of the Beta Testing. Among those terms and conditions, each participant,

including the Defendant-participants, promised to maintain the confidentiality, not use for any

purpose other than Beta Testing and not disclose any of YouMap’s confidential or proprietary

information, which included information about YOUMAP (the “Agreement”).
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 23 of 45 PageID #: 23



        71.      Additionally, under the Agreement, those participants were granted “a limited,

non-exclusive, non-assignable, non-sublicensable license to access, download and use

[YOUMAP] for which you have been selected as a beta-tester and any related documentation

available online, solely for beta-testing purposes for a limited time and subject to these [terms

and conditions].”

        72.      Critically, as between the participant in the Beta Testing and YouMap, the participant

agreed that YouMap “owns all right, title and interest in the Beta App, including but not limited to

intellectual property rights.”

        73.      They also agreed to not: “(a) modify, reverse engineer, decompile, or disassemble

[YOUMAP]; (b) rent, lease, loan, sell, sublicense, distribute, transmit, or otherwise transfer

[YOUMAP]; (c) make any copy of or otherwise reproduce [YOUMAP]; or (d) display

[YOUMAP] to unauthorized third parties without the [YouMap’s] authorization.”

        74.      Once in the Beta Testing, Zenly caused its representatives to steal YouMaps’s

non-public, proprietary and confidential intellectual property and trade secrets. Not only did

Zenly steal it, but Zenly then incorporated such property and trade secrets into ZENLY’s then-

latest iteration released in or about March 2017 –– shortly after Zenly and its representatives

infiltrated the Beta Testing.

        75.      YouMap offered access to the Beta Testing by invitation only, meaning access to

the Beta Testing could occur only after YouMap’s service provider either invited a participant or

the participant’s request to participate was accepted by YouMap’s service provider.

        76.      Zenly made a concerted effort to gain access to the Beta Testing in late 2016 for

the purpose of learning about YouMaps’s non-public, proprietary and confidential intellectual

property and trade secrets, including YOUMAP.




                                                  23
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 24 of 45 PageID #: 24



       77.     Defendant Dancie was accepted into the Beta Testing on February 1, 2017.

       78.     Defendant Loterman was accepted into the Beta Testing on February 1, 2017 and

registered therefor using a first name of “Nolowter” and a last name of “Nolowter.” He did not

use his Zenly email address or his legal name because he did not want to identify as a Zenly

employee.

       79.     Defendant Fallourd was accepted into the Beta Testing on February 1, 2017 and

registered therefor using what appears to be his legal name, Nicolas Fallourd. Yet, he did not list

his Zenly email address during the registration process because he did not want to identify as a

Zenly employee. As late as December 10, 2016, Defendant Fallourd publicly posted on social

media as set forth in Figure 10 a photo of a Christmas tree ornament that was Snap’s

SNAPCHAT ghost logo with various hashtags. This picture evidences Zenly’s and Snap’s

working together to misappropriate YouMap’s technologies.

                                          FIGURE 10:




       80.     Defendant Etaix was accepted into the Beta Testing on November 29, 2016 listing

an email address other than his Zenly email address and then again on January 10, 2017 listing

another email address other than his Zenly email address. He did not list his Zenly email address




                                                24
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 25 of 45 PageID #: 25



during the registration process because he did not want to identify as a Zenly employee.

Defendant Etaix installed version 0.5 of YOUMAP on February 1, 2017 and, thereafter, upon

information and belief, shared the downloaded material with the other Defendants, each of whom

used and stole YouMap’s technology and breached the Agreement.

       81.     Defendant Kerebel was accepted into the Beta Testing on February 1, 2017 and

registered therefor using a first name of “Christophe” and a last name of “Christophe.” He did

not list his Zenly email address or his legal name during the registration process because he did

not want to identify as a Zenly employee.

       82.     Defendant Marmelstein was accepted into the Beta Testing on February 1, 2017.

He did not list his Zenly email address during the registration process because he did not want to

identify as a Zenly employee.

       83.     Defendants Marmelstein, Kerebel, Etaix, Dancie, Loterman and Fallourd sought

to, did participate and/or downloaded a beta version of YOUMAP at the direction and instruction

of the other Defendants, who, at all relevant times, controlled and directed them and each other

to engage in the actions and inactions alleged in this Complaint. Despite participating in the Beta

testing, none of the Defendants furnished any comments to YouMap with respect to YOUMAP,

thereby evidencing they were participating in the Beta Testing for nefarious reasons.

G.     YOUMAP’S TRADE SECRETS

       84.     Once in the Beta Testing, and with access to YOUMAP, the Defendants

misappropriated the non-public, proprietary and confidential intellectual property and trade

secrets in and of YOUMAP (the “Trade Secrets”) and breached the Agreement, in which

YouMap has invested extensive time, effort, money and creativity in building, creating and

developing, including but not limited to the following:




                                                25
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 26 of 45 PageID #: 26



               a.     The technology to automatically update users status to change

symbolization representations of user actions by analyzing patterns in sensor data.

               b.     The technology to rank stories on the map.

               c.     The technology to visualize stories on a map.

               d.     The technology to animate stories on a map.

               e.     The technology to analyze social cues and display those cues as

aggregated social patterns.

               f.     Geomarketing and promotion methodologies.

               g.     Business and strategic plans, marketing channels and customer segments.

       85.     YouMap is the sole owner and proprietor of all right, title and interest in and to

the Trade Secrets. In reliance on the Defendants’ confidential, non-disclosure and non-use

promises as a condition to participation in the Beta Testing, YouMap disclosed the Trade Secrets

to the Defendants. YouMap takes responsible steps to safeguard the Trade Secrets. YouMap

stores them in a secure location and limits access only to individuals having a need to know the

Trade Secrets or otherwise promising to maintain confidences, not disclose them and not use

them other than the purpose for which disclosure is made, such as in the Beta Testing. YouMap

would not have disclosed the Trade Secrets to Defendants but for their promises and

representations.

       86.     YouMap implemented protective measures to prevent Trade Secrets from

unauthorized use, so that others cannot unjustifiably reap the benefits of YouMap’s extensive

investment in labor and innovation of the Trade Secrets. Prior to YouMap’s disclosure of the

Trade Secrets to Defendants, they had no knowledge of and did not use any of YouMap’s Trade

Secrets.




                                                26
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 27 of 45 PageID #: 27



       87.     The Trade Secrets have independent economic value from not being generally

known to, and not readily ascertainable through proper means, by another person. The Trade

Secrets are crucial to business growth, efficiency, profit generation, increased market shares,

increased customer interaction, goodwill creation and growth, increased technological

efficiencies, cost savings and other increased customer interaction and revenue.

H.     BEFORE THE BETA TESTING, NEITHER SNAP NOR ZENLY USED YOUMAP’S TRADE
       SECRETS

       88.     Before their participation in the Beta Testing, neither ZENLY nor Snap used any

of Trade Secrets.

       89.     After misappropriating the Trade Secrets, Zenly and the Zenly-related defendants,

Defendants Bonillo, Bernard, Marmelstein, Kerebel, Etaix, Dancie, Loterman and Fallourd, used

and incorporated the Trade Secrets into ZENLY. Figure 11, below, confirms that ZENLY’s

technology (before it stole YouMap’s technologies) contains significant content overlap and

crowding on its map visualizations, such that it is not scalable to a large number of posts or user

avatars:

                                          FIGURE 11:




                                                27
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 28 of 45 PageID #: 28




       90.    Had Zenly approached Snap with this iteration of technology to purchase, Snap

would not have purchased Zenly’s intellectual property, including ZENLY. That’s because

ZENLY was only a people-finder and that is what Zenly had focused its development and

marketing. ZENLY did not have any technology for Snap’s intended use in SNAPCHAT,

namely to geographically map semantic information for its users. Additionally, and for the sake

of clarity, prior to the Zenly/Snap Deal, Snap did not have a mapping platform in or for

SNAPCHAT. What SNAPCHAT needed, however, was YOUMAP’s technology, as YOUMAP

had both the people-finder technology of ZENLY and the functionality to display semantic

information on a map (a technology both ZENLY and SNAPCHAT were lacking). Neither Zenly

nor Snap could have developed the functionality each was lacking in ZENLY and SNAPCHAT,

respectively, between the period of February 1, 2017 up to and through the date of

SNAPCHAT’s public release of its Snap Map component.




                                              28
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 29 of 45 PageID #: 29



       91.    In the Zenly/Snap Deal, Zenly sold ZENLY to Snap, but Zenly did not have rights

in   the Trade Secrets to sell them to Snap. Snap knew that, too, as it was complicit in

misappropriating the Trade Secrets. Yet, Snap incorporated the Trade Secrets into SNAPCHAT,

substituting the Trade Secrets for the Snap Map technology developed internally by Snap.

       92.    Looking and acting nothing like YOUMAP before the Zenly/Snap Deal,

SNAPCHAT looks and acts like YOUMAP after the Zenly/Snap Deal, as depicted in Figure 12,

below, confirming that Defendants had misappropriated the Trade Secrets, Zenly purpoted to sell

them     to   Snap,     and    then     Snap        incorporated   them   into    SNAPCHAT.




                                               29
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 30 of 45 PageID #: 30



                                           FIGURE 12:

               YOUMAP                                           SNAPCHAT




       93.     SNAPCHAT contains the misappropriated Trade Secrets, such as YouMap’s

visualization system and density aggregation tools guiding the user during browsing, allowing

the user to key in on where the post exists through the ephemeral bubble-like post previews

which intelligently adapt to a user’s screen space and axis.
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 31 of 45 PageID #: 31



       94.    Next, Figure 13, below, compares the post overlay on YOUMAP and

SNAPCHAT, which adapts to screen space, sometimes extending a flag with more information

based on available screen space:

                                        FIGURE 13:

              YOUMAP                                             SNAPCHAT




       95.    After YouMap publicly released YOUMAP in July 2017 into a market in which

Snap had already incorporated the Trade Secrets into SNAP after having purportedly acquired in

the Zenly/Snap Deal, various market participants and users commented on the confusion and the


                                             31
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 32 of 45 PageID #: 32



substantial similarities of the mobile applications. But the market was not commenting entirely

on the similarities or confusion between YOUMAP and SNAPCHAT. Instead, they were

primarily talking about how SNAPCHAT copied ZENLY.

       96.     What makes matters worse, however, is that Snap and Zenly communicated to the

market that each of them were responsible for the development of the stolen Trade Secrets

incorporated into their respective products. As a direct and proximate cause of the foregoing, the

market and users are confused about the developer and source of the development and ownership

of the Trade Secrets.

       97.     But, it was not just pundits and critics positing that Snap could not have

developed this technology in the rushed time period between acquisition and release, or that the

Zenly/Snap Deal did not make any sense for Snap since Snap was buying technology from Zenly

that the public knew from their use of ZENLY was only to find people, not display semantic

information on a map. Even Snap’s own employees questioned the Zenly/Snap Deal. That’s

because in the summer of 2016, a team of Snap engineers begin building a feature for

SNAPCHAT known as Snap Map, which would display people’s locations and publicly posted

stories on a map and would have been a competitor to both Zenly and YouMap. Because

SNAPCHAT did not have a mapping feature, it had to either internally develop one or purchase

the technology. Zenly and Snap could not have independently developed the technology for the

Trade Secrets in the period of time between when Defendants misappropriated them from

YouMap and the release of their respecdtive mobile applications. So, Snap did the latter, and

incorporated the Trade Secrets into SNAPCHAT, as depicted in Figure 14:




                                               32
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 33 of 45 PageID #: 33



                                        FIGURE 14:




       98.    Then, one month before Snap was scheduled to release Snap Map in June 2017,

the Zenly/Snap Deal closed and Snap’s internally developed Snap Map was not used. Instead,

Snap used the stolen Trade Secrets in SNAPCHAT. Snap’s employees were confused and

surprised by the Zenly/Snap Deal, particularly with the speed by which the Trade Secrets were

incorporated into SNAPCHAT and with Snap’s rush to market therewith.

I.     SNAP ACQUIRES ZENLY

       99.    With Zenly’s unlawful incorporation of the Trade Secrets into ZENLY, Zenly and

the Zenly-related Defendants had completed their part of the plan. Benchmark Capital, Mr.

Fenton and Mr. Lasky had completed their part of the plan by convincing their respective

colleagues on the board of directors of Snap and Zenly to approve the Zenly/Snap Deal. Thus, as


                                              33
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 34 of 45 PageID #: 34



a direct and proximate result of the misappropriation of YouMap’s Trade Secrets, Snap acquired

Zenly in May 2017.

       100.    Snap described Zenly as a company that develops a location-based social media

application that allows users to see where their friends are on a map. Snap’s stated purpose for

the acquisition was to enhance the functionality of SNAPCHAT. Snap’s stated purpose is false

and misleading, as Snap had already completed internal development of Snap Map and,

according to reports from various employees, Zenly’s technology before Zenly’s

misappropriation of the Trade Secrets was not necessary.

       101.    The total consideration paid by Snap in the Zenly/Snap Deal was $213.3 million

in cash, of which $196.1 million represented purchase consideration and included $186.8 million

in cash paid to the sellers of Zenly and $9.3 million of liabilities due to the sellers of Zenly. The

remaining $17.2 million of total consideration transferred represents compensation for future

employment services. The allocation of that purchase price was preliminary and was subject to

additional information related to the liabilities that existed as of the acquisition date. The

preliminary allocation of the total purchase consideration for the Zenly/Snap Deal was estimated

as follows:

                                                                Total (in thousands)
  Cash                                                $                            22,610
  Technology                                          $                            23,000
  Goodwill                                            $                           154,353
  Net deferred tax liability                          $                            (2,418)
  Other assets acquired and liabilities assumed,      $                             (1,428
  net
  Total                                               $                            196,117

       102.    Since the Trade Secrets were stolen, Zenly did not have sufficient rights to assign

or transfer any right, title or interest in or to the Trade Secrets and, by extension, Snap never




                                                 34
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 35 of 45 PageID #: 35



acquired any right, title or interest in or to the Trade Secrets purportedly acquired from or in

Zenly

        103.     As a direct and proximate cause of Defendants’ unlawful conduct, YouMap has

suffered and continues to suffer substantial damages.

                                                  V.

                                      CLAIMS FOR RELIEF

                                 COUNT I
        (VIOLATION OF THE DEFEND TRADE SECRETS ACT (18 U.S.C. § 1836))

        104.     Plaintiff incorporates paragraphs 1 through 103 of this complaint as if fully set

forth herein.

        105.     Defendants’ conduct constitutes a violation of The Defend Trade Secrets Act, 18

U.S.C. § 1836.

        106.     Plaintiff is the owner of the Trade Secrets, which are related to services used or

intended for use in interstate or foreign commerce.

        107.     Plaintiff disclosed the Trade Secrets subject to confidentiality, non-use, and

nondisclosure restrictions in the Agreement.

        108.     Defendants misappropriated the Trade Secrets by knowingly acquiring the Trade

Secrets through improper means, namely, by making false statements and promises and

otherwise fraudulently inducing the Plaintiff to disclose the Trade Secrets.

        109.     Defendants further misappropriated the Trade Secrets by using the Trade Secrets

without Plaintiff’s express or implied consent.

        110.     The Trade Secrets are not known to the public and are not readily ascertainable by

proper means to persons who could derive value from their disclosure or use.

        111.     Plaintiff has taken reasonable steps to maintain the secrecy of his Trade Secrets.



                                                  35
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 36 of 45 PageID #: 36



       112.      The Trade Secrets have substantial economic value and have conferred a

competitive advantage to the defendants.

       113.      Defendants have and will continue to recklessly and maliciously misappropriate

and use the Trade Secrets.

       114.      As a direct and proximate cause of defendants’ current and continued

misappropriation of the Trade Secrets, Plaintiff will suffer imminent and irreparable harm and,

alternatively, has suffered substantial damages.

       115.      Plaintiff has no adequate remedy at law. Unless enjoined by this Court,

defendants’ acts of misappropriation will continue and Plaintiff will continue to suffer

irreparable harm.

                                  COUNT II
                (COMMON LAW MISAPPROPRIATION OF TRADE SECRETS)

       116.      Plaintiff incorporates paragraphs 1 through 115 of this complaint as if fully set

forth herein.

       117.      As a direct and proximate cause of defendants’ current and continued willful and

malicious misappropriation of the Trade Secrets, Plaintiff will suffer imminent and irreparable

harm and, alternatively, has suffered substantial damages.

       118.      Plaintiff has no adequate remedy at law. Unless enjoined by this Court,

defendants’ acts of misappropriation will continue and Plaintiff will continue to suffer

irreparable harm.

                                         COUNT III
                                   (UNFAIR COMPETITION)

       119.      Plaintiff incorporates paragraphs 1 through 118 of this complaint as if fully set

forth herein.




                                                   36
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 37 of 45 PageID #: 37



       120.     Plaintiff had a reasonable expectancy of entering into a valid business relationship

with users of YOUMAP.

       121.     Defendants interfered with such relationships and expectations, which were

defeated by Defendants’ wrongful conduct.

       122.     Defendants fraudulently sought to offer and sell ZENLY and SNAP to their users

for those YOUMAP.

       123.     Defendants’ acts were reasonably calculated to deceive the average user under the

ordinary conditions prevailing in the particular trade.

       124.     Defendants engaged in unfair, immoral, unethical, deceptive and unscrupulous

action that resulted in preventing Plaintiff from legitimately earning revenue.

       125.     As a direct and proximate cause of the foregoing, Plaintiff has suffered and

continues to suffer and incur substantial damages.

                                        COUNT IV
                                  (BREACH OF CONTRACT)

       126.     Plaintiff incorporates paragraphs 1 through 125 of this complaint as if fully set

forth herein.

       127.     Zenly, Snap and the individual participants in the Beta Testing entered into the

Agreement with sufficient consideration.

       128.     They breached the Agreement.

       129.     As a direct and proximate cause of the foregoing, Plaintiff has suffered and

continues to suffer and incur substantial damages.

                                         COUNT V
                                   (UNJUST ENRICHMENT)




                                                 37
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 38 of 45 PageID #: 38



       130.     Plaintiff incorporates paragraphs 1 through 129 of this complaint as if fully set

forth herein.

       131.     Defendants have been enriched and benefited from their use of Plaintiff’s

confidential and proprietary information and the Trade Secrets including, for illustrative

purposes only, by accelerating the development of Defendants’ businesses.

       132.     Defendants have been enriched at Plaintiff’s expense, as Plaintiff has devoted

substantial amounts of time, effort, money, talent, and creativity to the development of its

property, including its confidential and proprietary information and Trade Secrets.

       133.     Given Defendants’ inequitable misconduct, including their intentional and

knowing misappropriation of Plaintiff’s property and confidential information, including the

Trade Secrets, for the purpose of exploiting and utilizing the Trade Secrets for Defendants’ own

financial benefit, equity and good conscience require restitution

       134.     As a direct and proximate cause of the foregoing, Plaintiff has suffered and

continues to suffer and incur substantial damages.

                              COUNT VI
     (VIOLATION OF CALIFORNIA BUSINESS & PROFESSIONS CODE §17200)

       135.     Plaintiff incorporates paragraphs 1 through 135 of this complaint as if fully set

forth herein.

       136.     Defendants violated federal law and state statutory and common law, including,

without limitation, by engaging in unlawful, unfair and/or fraudulent business acts or practices

and in unfair, deceptive, untrue or misleading advertising.

       137.     Users of SNAPCHAT, ZENLY and YOUMAP were deceived, or are likely to be

deceived, by Defendants’ unlawful conduct.




                                                38
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 39 of 45 PageID #: 39



       138.     As a direct and proximate cause of the foregoing, Plaintiff has suffered and

continues to suffer and incur substantial damages.

                           COUNT VII
 (VIOLATION OF DELAWARE UNIFORM DECEPTIVE TRADE PRACTICES ACT)

       139.     Plaintiff incorporates paragraphs 1 through 138 of this complaint as if fully set

forth herein.

       140.     Defendants willfully engaged in deceptive trade practices, including under 6 Del.

C. § 2531 et seq., in the course of their respective businesses, vocations and occupations by:

                a.     Passing off YouMap’s property as their own;

                b.     Causing a likelihood of confusion or of misunderstanding as to the source,

sponsorship, approval, or certification of their goods or services, including their respective

mobile applications;

                c.     Causing likelihood of confusion or of misunderstanding as to affiliation,

connection, or association with, or certification by, YouMap;

                d.     Using deceptive representations or designations of geographic origin in

connection with their goods or services, including their respective mobile applications;

                e.     Representing that their goods or services, including their respective mobile

applications, have sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities

that they do not have, or that they have a sponsorship, approval, status, affiliation, or connection

with YouMap that they do not have;

                f.     Representing that their goods, including their respective mobile

applications, are original or new if they are deteriorated, altered, reconditioned, reclaimed, used,

or secondhand;




                                                 39
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 40 of 45 PageID #: 40



                g.     Representing that their goods or services, including their respective mobile

applications, are of a particular standard, quality, or grade, or that goods are of a particular style

or model, when they are, in fact, of another;

                h.     Disparaging the goods, services, or business of YouMap by false or

misleading representation of fact;

                i.     Advertising goods or services, including their respective mobile

applications, with intent not to sell them as advertised;

                j.     Engaging in other conduct which similarly creates a likelihood of

confusion or of misunderstanding with respect to YouMap and YOUMAP;

                k.     engaging in any activity constituting unfair competition, with YouMap’s

rights, or to use, or to exploit the same; and

                l.     assisting, aiding or abetting another person or business entity in engaging

or performing any of the activities enumerated in the preceding sub-paragraphs, above.

       141.     As a direct and proximate cause of the foregoing exception case, Plaintiff has

suffered and continues to suffer and incur substantial damages.

                              COUNT VIII
        (TORTIOUS INTERFERENCE WITH BUSINESS RELATIONSHIPS AND
                             PROSPECTS)

       142.     Plaintiff incorporates paragraphs 1 through 141 of this complaint as if fully set

forth herein.

       143.     YouMap had a reasonable probability of a business opportunity with users of

ZENLY and SNAPCHAT.

       144.     Defendants intentionally and wrongfully interfered with YouMap’s business

opportunities with those users, of which the Defendants had a knowledge and awareness.




                                                 40
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 41 of 45 PageID #: 41



       145.    Defendants induced or caused those users to not enter into a business relationship

with YouMap and/or to breach an existing business relationship with YouMap.

       146.    As a direct and proximate cause of the foregoing, Plaintiff has suffered and

continues to suffer and incur substantial damages.




                                               41
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 42 of 45 PageID #: 42



                                        COUNT IX
                                (VIOLATION OF LANHAM ACT)

       147.     Plaintiff incorporates paragraphs 1 through 146 of this complaint as if fully set

forth herein.

       148.     Defendants’ unauthorized use of the Trade Secrets and their statements about

their respective mobile applications, including their development and source, were false or

misleading to consumers and likely to deceiver consumers.

       149.     The statement had a tendency to deceive or actually deceive a substantial segment

of consumer into believing the Defendants’ respective mobile applications were developed by

the respective Defendants and without reference or misappropriate of the Trade Secrets.

       150.     Defendants engaged in unfair treatment of the Plaintiff on the sole or primary

basis of an anti-competitive motive.

       151.     Plaintiff has suffered actual damages proximately caused by Defendants’

violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

       152.     As a direct and proximate cause of the foregoing, Plaintiff has suffered and

continues to suffer and incur substantial damages.

       WHEREFORE, Plaintiff You Map Inc. demands entry of judgment against the

defendants as follows:

       1.       Temporarily, preliminarily, and permanently enjoining each of the Defendants

and their respective employees, agents, officers, directors, attorneys, successors, affiliates,

subsidiaries and assigns, and all those in active concert and participation with each of them from:

                a.       Passing off YouMap’s property as their own;




                                                42
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 43 of 45 PageID #: 43



               b.      Causing a likelihood of confusion or of misunderstanding as to the source,

sponsorship, approval, or certification of their goods or services, including their respective

mobile applications;

               c.      Causing likelihood of confusion or of misunderstanding as to affiliation,

connection, or association with, or certification by, YouMap;

               d.      Using deceptive representations or designations of geographic origin in

connection with their goods or services, including their respective mobile applications;

               e.      Representing that their goods or services, including their respective mobile

applications, have sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities

that they do not have, or that they have a sponsorship, approval, status, affiliation, or connection

with YouMap that they do not have;

               f.      Representing that their goods, including their respective mobile

applications, are original or new if they are deteriorated, altered, reconditioned, reclaimed, used,

or secondhand;

               g.      Representing that their goods or services, including their respective mobile

applications, are of a particular standard, quality, or grade, or that goods are of a particular style

or model, when they are, in fact, of another;

               h.      Disparaging the goods, services, or business of YouMap by false or

misleading representation of fact;

               i.      Advertising goods or services, including their respective mobile

applications, with intent not to sell them as advertised;

               j.      Engaging in other conduct which similarly creates a likelihood of

confusion or of misunderstanding with respect to YouMap and YOUMAP;




                                                 43
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 44 of 45 PageID #: 44



               k.      engaging in any activity constituting unfair competition, with YouMap’s

rights, or to use, or to exploit the same; and

               l.      assisting, aiding or abetting another person or business entity in engaging

or performing any of the activities enumerated in the preceding sub-paragraphs, above.

       2.      Finding that Defendants have engaged in unfair competition in violation of the

Lanham Act;

       3.      Finding that Defendants have engaged in unfair competition in violation of

Delaware common law and Delaware’s Uniform Deceptive Trade Practices Act;

       4.      Finding that Defendants have violated Delaware common law;

       5.      Finding that Defendants have engaged in violation of California Business &

Professions Code §17200;

       6.      Finding that Defendants have engaged in unfair competition in violation of The

Defend Trade Secrets Act;

       7.      Finding that Defendants are liable to Plaintiff on all counts of the complaint;

       8.      Awarding to YouMap its actual loss; damages; reliance damages; incidental

damages; consequential damages; punitive damages; treble damages under 6 Del. C. § 2533; an

accounting; unjust enrichment under 18 U.S.C. § 1836(3)(B)(II); restitution; Defendants’ profits;

the reasonable value of goods and services; specific performance; equitable relief; attorneys’

fees, including under 15 U.S.C. § 1117, 18 U.S.C. § 1836(3)(D), 6 Del. C. § 2533; exemplary

damages under 18 U.S.C. § 1836(3)(C); a reasonable royalty under 18 U.S.C. § 1836(3)(B);

constructive trust; prejudgment interest; post judgment interest; costs; and such other and further

relief as the court deems just and proper.




                                                 44
 Case 1:20-cv-00162-UNA Document 1 Filed 01/31/20 Page 45 of 45 PageID #: 45



                                                     VI.

                                   DEMAND FOR A JURY TRIAL

       Plaintiff You Map Inc. hereby demands a jury trial on all issues triable by a jury.

Dated: January 31, 2020              Respectfully submitted,


                                     STAMOULIS & WEINBLATT LLC

                                     /s/ Stamatios Stamoulis
                                     Stamatios Stamoulis
                                         stamoulis@swdelaw.com
                                     Richard C. Weinblatt
                                         weinblatt@swdelaw.com
                                     800 N. West Street, Third Floor
                                     Wilmington, DE 19801
                                     (302) 999-1540

                                     GORA LLC

                                     Richard Gora*
                                        rich@goralaw.com
                                        (203) 424-8021
                                     Sinead Rafferty*
                                        sinead@goralaw.com
                                        (646) 298-8523
                                     2 Corporate Dr., Suite 210
                                     Trumbull, CT 06611
                                     * Pro Hac Vice Forthcoming

                                     ATTORNEYS FOR THE PLAINTIFF
                                     YOU MAP INC.




                                                45
